                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Salimabdu Gould,                         )           JUDGMENT IN CASE
                                          )
                 Plaintiff,               )             1:20-cv-00127-MR
                                          )
                        vs.               )
                                          )
 J. Nicholes, et al.,                     )
                                          )
                Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 19, 2020 Order.

                                                 August 19, 2020




           Case 1:20-cv-00127-MR Document 10 Filed 08/19/20 Page 1 of 1
